DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 5/12/2022.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
On line 9, “a length of wire sufficient” should be changed to “a wire has a length sufficient”. 
On line 17, “the length of wire and plug” should be changed to “the length of the wire and the plug”.
Appropriate correction is required.

Response to Arguments
4.	Applicant’s arguments with respect to claim 1 and all the dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rojo et al. U.S. Pub. 2013/0194772 (hereafter D1) in view of Anderson et al. U.S. Patent 9,642,290 (hereinafter D4) and in further view of Brandt U.S. Pub. 2014/0008119 (hereinafter D5) and in further view of Leigh et al. U.S. Pub. 2017/0181314 (hereinafter D6).

Regarding claim 1, D1 teaches a housing device (600; figure 6A) for isolating electromagnetic interference emitting (EMI) devices (see par [0079], line 24 and par [0125]), comprising: 
an EMI isolating enclosure (cabinet 610; see par [0090]); and 
a power manager comprising: 
a filter (654; figure 6B; see par [0073]) mounted to a first portion (“exterior room 612”; see par [0073] and figure 6B) of the EMI isolating enclosure; 
a path (see par [0090], “cables…cableway covers”), through the EMI isolating enclosure, that is electromagnetically isolated from an interior of the EMI isolating enclosure; and 
a power provider (see par [0094]) provides power to the filter by obtaining the power using a length of wire sufficient to traverse the path and a plug (implicitly taught) for connecting to an exterior source of power,
wherein the EMI isolating enclosure isolates the interior of the EMI isolating enclosure for an ambient environment (see par [0090] and [0125) around the EMI isolating enclosure. 

However, D1 does not specifically teach that said filter is a low pass filter.

D4, in the same field of endeavor, teaches an enclosure for shielding/attenuating EMI interference, which involves the use of a low-pass filter (column 5, lines 9-22) for filtering out undesired incoming power signals.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a low-pass filter or low-pass filtering capability to the filter of D1, as suggested by D4, to further eliminate undesired incoming power signals for achieving clean signals.

However, D1 does not teach the isolation provided by the EMI isolating enclosure is at least 90 decibels across a frequency band of the EMI devices in the EMI isolating enclosure.

D5, in the same field of endeavor, teaches an EMI isolating enclosure that provides at least 90 decibels isolation across a frequency band of EMI devices in the EMI isolating enclosure (see par [0033]; “…exceed 100db” and par [0302]) by using a certain type of material of the enclosure.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the EMI isolating enclosure of D1 to be made with certain type of material, as suggested by D5, such that the EMI isolating enclosure would be at least 90 decibels isolated across a frequency band of the EMI devices in the EMI isolating enclosure to further protect ambient environment from EMI generated by the devices inside said EMI isolating enclosure.

However, D1 does not specifically teach a second portion that is a bottom of the EMI isolating enclosure, wherein the length of wire and plug are configured to be able to be connected to the exterior source of power when it is located proximate to the first portion by not using the path, and to the exterior source of power when it is located proximate to the second portion by passing the length of wire through the path.

	D6, in the same field of endeavor, teaches a housing device (700; figure  7) having a power cable (cable connected to unit 720; figure 7) extending at a bottom (see figure 7) of the device’s enclosure.
	Clearly, having a power cable extending out from a top of a device’s housing or at a bottom of a device’s housing has been commonly known.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the housing device of D1 with a sufficient wire/cable length such that the length of wire and plug are configured to be able to be connected to the exterior source of power when it is located proximate to the first portion by not using the path, and to the exterior source of power when it is located proximate to the second portion (at the bottom of the device’s enclosure) by passing the length of wire through the path, as suggested by D1 and D6, to increase the versatility of the power connection.

Regarding claim 6, D1 in view of D4/D5/D6 also teaches the housing device of claim 1, wherein the low pass filter is attached to the first portion of the EMI isolating enclosure (see figure 6A of D1, unit 654 is somehow attached to the first portion of the EMI isolating enclosure).  Even though, D1/D4/D5 does not specifically mention that said low pass filter if permanently attached to said first portion of the EMI isolating enclosure, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form two pieces separately or integrally (permanently attached), since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893), for minimizing assembling steps. 

Regarding claim 10, D1 in view of D4/D5/D6 also teaches the housing device of claim 1, wherein the second portion of the EMI isolating enclosure is connected to the first portion of the EMI isolating enclosure via the path (see par [0090], “cables…cableway covers”).  

Regarding claim 17, D1 in view of D4/D5/D6 also teaches the housing device of claim 1, wherein the low pass filter provides a portion (implicitly taught) of the power to at least one of the EMI emitting devices (see par [0073]; “telecommunication components” which are EMI emitting devices).  

Regarding claim 18, D1 in view of D4/D5/D6 also teaches the housing device of claim 17, wherein the low pass filter provides the portion of the power to the at least one of the EMI emitting devices using a power supply (implicitly taught; that’s the main reason of having said filter 654) disposed within the interior of the EMI isolating enclosure.  

Regarding claim 19, D1 in view of D4/D5/D6 also teaches the housing device of claim 1, further comprising: 
a frame (the housing of 670c; figure 6B), disposed within the EMI isolating enclosure, that houses the EMI emitting devices.  

Regarding claim 20, D1 in view of D4/D5/D6 also teaches the housing device of claim 19, wherein the frame structurally supports the EMI isolating enclosure (see explanations in the rejections of claims 1 and 19).

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4/D5/D6 and in further view of Robbins et al. U.S. Pub. 2007/0147013 (hereinafter D2).
Regarding claim 3, as mentioned above, D1/D4/D5/D6 teaches the housing device of claim 1.
However, D1 does not further teach a mobility device disposed on the second portion.  
D2, in the same field of endeavor, suggests a housing device, which further comprises a mobility device disposed on the bottom portion of said housing device (126; figure 1A) to provide mobile capability to said housing device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the housing device of D1/D4/D5/D6 with a mobility device, as suggested by D2, and rearrange the second portion of D1 to be the bottom portion of said enclosure, such that said mobility device (wheel) would be disposed on the second portion to further provide mobile capability to said housing device.

9.  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D1/D4/D5/D6 in view of Leeinski et al. U.S. Patent 6,011,221 (hereinafter D3).
Regarding claim 5, as mentioned above, D1/D4/D5/D6 teaches the housing device of claim 2.
However, D1/D4/D5/D6 does not specifically teach that the path comprises: a first aperture through the first portion into a portion of the interior of the EMI isolating enclosure; a tube that electromagnetically isolates the portion of the interior from a remaining portion of the interior of the EMI isolating enclosure; and a second aperture through the second portion into the portion of the interior of the EMI isolating enclosure.  

D3, in the same field of endeavor, teaches a housing device (see figure 1), which further suggests a path comprises: a first aperture (top opening of 16; figure 1) through a first portion (top portion of enclosure 10; figure 1) into a portion (occupied space of 10) of the interior of an enclosure (10); a tube (16; figure 1) that electromagnetically (column 4, lines 37-42) isolates the portion of the interior from a remaining portion of the interior of the EMI isolating enclosure; and a second aperture (bottom aperture 24; figure 2) through a second portion (see figure 2) into the portion of the interior of the EMI isolating enclosure. 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the path/tube of D1/D4/D5/D6, as suggested by D3, such that the path would comprise a first aperture through the first portion into a portion of the interior of the EMI isolating enclosure; and a tube that would electromagnetically isolates the portion of the interior from a remaining portion of the interior of the EMI isolating enclosure; and a second aperture through the second portion into the portion of the interior of the EMI isolating enclosure, to further enhance EMI shielding for the internal devices from said power cable(s).  

					Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841